     Case 2:20-cv-01652-RFB-EJY Document 3 Filed 06/11/21 Page 1 of 3



 1                                UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3    DAVID DAVIS,                                               Case No. 2:20-cv-01652-RFB-EJY
 4                   Plaintiff
 5           v.                                                                ORDER
 6    CLARK COUNTY DETENTION CENTER
      MEDICAL DEPT.,
 7
                     Defendant.
 8

 9   I.     DISCUSSION

10          On September 8, 2020, Plaintiff, an inmate in the custody of the Clark County Detention

11   Center (“CCDC”), submitted a document titled Medical Negligence, Medical Malpractice, Refusal

12   of Medical Services by a Hospital & Real M.D.s. ECF No. 1-1. Plaintiff has not submitted a

13   complaint or a fully complete application to proceed in forma pauperis.

14          Under Federal Rule of Civil Procedure 3, “[a] civil action is commenced by filing a complaint

15   with the court.” Fed. R. Civ. P. 3. As such, the Court grants Plaintiff until August 9, 2021 to submit

16   a complaint to this Court.

17          Under 28 U.S.C. § 1915(a)(2) and Local Rule LSR 1-2, an inmate seeking to begin a civil

18   action in this Court may apply to proceed in forma pauperis in order to file the civil action without

19   prepaying the full $402 filing fee. To apply for in forma pauperis status, the inmate must submit all

20   three of the following documents to the Court:

21          (1) a completed Application to Proceed in Forma Pauperis for Inmate, on this Court’s

22          approved form (i.e. pages 1 through 3 with the inmate’s two signatures on page 3),

23          (2) a Financial Certificate properly signed by both the inmate and a prison or jail official

24          (i.e. page 4 of this Court’s approved form), and

25          (3) a copy of the inmate’s prison or jail trust fund account statement for the previous

26          six-month period.

27

28
     Case 2:20-cv-01652-RFB-EJY Document 3 Filed 06/11/21 Page 2 of 3




 1          The Court will grant Plaintiff a one-time extension to file a complaint and a fully complete

 2   application to proceed in forma pauperis containing all three of the required documents on or before

 3   August 9, 2021. Absent unusual circumstances, the Court will not grant any further extensions of

 4   time. If Plaintiff is unable to file a complaint and a fully complete application to proceed in forma

 5   pauperis with all three required documents on or before August 9, 2021, this case will be subject to

 6   dismissal without prejudice for Plaintiff to file a new case with the Court when Plaintiff is able to

 7   file a complaint and acquire all three of the documents needed to file a fully complete application to

 8   proceed in forma pauperis.

 9          A dismissal without prejudice means Plaintiff does not give up the right to refile the case

10   with the Court, under a new case number, when Plaintiff is able to file a complaint and has all three

11   documents needed to submit with an application to proceed in forma pauperis. Alternatively,

12   Plaintiff may choose not to file an application to proceed in forma pauperis and instead pay the full

13   filing fee of $402 on or before August 9, 2021 to proceed with this case.

14   II.    CONCLUSION

15          For the foregoing reasons, IT IS HEREBY ORDERED that Plaintiff shall submit a complaint

16   to this Court on or before August 9, 2021.

17          IT IS FURTHER ORDERED that the Clerk of the Court shall send to Plaintiff the approved

18   form for filing a 42 U.S.C. § 1983 complaint and instructions for the same. The Clerk of the Court

19   shall also send Plaintiff a copy of his Medical Negligence, Medical Malpractice, Refusal of Medical

20   Services by a Hospital & Real M.D.s. (ECF No. 1-1).

21          IT IS FURTHER ORDERED that the Clerk of the Court shall send Plaintiff the approved

22   form application to proceed in forma pauperis by an inmate, as well as the document entitled

23   information and instructions for filing an in forma pauperis application.

24          IT IS FURTHER ORDERED that on or before August 9, 2021, Plaintiff shall either pay the

25   full $402 filing fee for a civil action (which includes the $350 filing fee and the $52 administrative

26   fee) or file with the Court:

27

28
                                                     -2-
     Case 2:20-cv-01652-RFB-EJY Document 3 Filed 06/11/21 Page 3 of 3




 1          (1) a completed Application to Proceed in Forma Pauperis for Inmate on this Court’s

 2          approved form (i.e. pages 1 through 3 of the form with the inmate’s two signatures on page

 3          3),

 4          (2) a Financial Certificate properly signed by both the inmate and a prison or jail official

 5          (i.e. page 4 of this Court’s approved form), and

 6          (3) a copy of the inmate’s prison or jail trust fund account statement for the previous

 7          six-month period.

 8          IT IS FURTHER ORDERED that, if Plaintiff does not file a complaint and a fully complete

 9   application to proceed in forma pauperis with all three documents or pay the full $402 filing fee for

10   a civil action on or before August 9, 2021, this case will be subject to dismissal without prejudice

11   for Plaintiff to refile the case with the Court, under a new case number, when Plaintiff is able to file

12   a complaint and has all three documents needed to file a complete application to proceed in forma

13   pauperis or pays the full $402 filing fee.

14          DATED this 11th day of June, 2021.

15
                                                    ____________________________________
16                                                  ELAYNA J. YOUCHAH
                                                    UNITED STATES MAGISTRATE JUDGE
17

18
19

20

21

22

23

24   .
25

26

27

28
                                                     -3-
